DETAILED ACTION

Response to Amendment
The Amendment filed 1/10/2022 has been entered. Claims 1-4, 7-9 remain pending in the application. Claims 5-6 were cancelled. Claims 7-9 were withdrawn.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. While Fig. 2 shows a flat face ‘6a’, the flat face ‘6a’ does not appear to extend in the radial direction because the flat face ‘6a’ appears to be angled to some extent relative to the radial direction ‘X’. Therefore, a flat face extending in the radial direction in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 25,  “said one side” should “said side” for clarity with “A side in line 20.
Regarding claim 1, line 25, “the groove portion” should be “the cross-sectionally recessed arc-shaped groove portion” for clarity in line 22. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding claim 1, “a flat face extending in the radial direction” is considered as new matter. Examiner notes the “extending in the radial direction” seem to mean that at least two or more points on the flat face is within one axis of the radial direction, since “extending” means to stretch out in Merriam Webster dictionary. As there is no mention of “extending in the radial direction” in the specification filed on 12/19/2018 or shown in the drawing filed on 12/19/2018. “a flat face extending in the radial direction” is considered as new matter. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 1, “a flat face extending in the radial direction” is indefinite. Examiner notes the “extending in the radial direction” seem to mean that at least two or more points on the flat face is within one axis of the radial direction, since “extending” means to stretch out in Merriam Webster dictionary. As shown in Figure 1, axis of X and the flat face of the middle teeth appears to be at angle, therefore will only result in one point of the flat face intersect with the axis of X (the specification does not remedy this issue). Therefore it unclear on what weight should be given to “a flat face extending in the radial direction”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US 5059068) in view of Tagstrom (US 5827017).
Regarding claim 1, Scott teaches a metal cutting circular saw (metal col. 3 lines 39-54, see Figure 1) having a radial direction (see Figure 1), a rotational direction (ccw along 22), and a width direction (width in Figure 2) perpendicular to both the radial direction and a tangent direction of the rotational direction (see Figure 1), the metal cutting circular saw comprising:

a saw blade provided in a protruding manner at a regular interval on the outer periphery side surface of the disk-shaped base metal (see Figure 1); 
a pedestal (24, see Figure 3) formed on the outer periphery side surface adjacent the saw blade (see Figure 1);
a tip (11) securely attached to the pedestal (see Figure 1).
Scott fails to teach the tip comprising: a flat face extending in the radial direction, the flat face facing toward the rotational direction; a rake face extending radially outward the flat face, the rake face facing toward the rotational direction, the rake face comprising: a cutting edge formed at an outermost portion of the tip in the radial direction, the cutting edge having recessed arc shape; a recessed breaker portion formed radially inward the cutting edge to be located in a central portion in the width direction of the rake face; a first side wall provided on a side of the recessed breaker portion in the width direction; a cross-sectionally recessed arc-shaped groove portion extending radially inside to the recessed breaker portion; a second side wall extending radially inward the first side wall, the second side wall formed on said one side of the groove portion in the width direction; and the second side wall having are formed to have a width in the width direction wider than a width of the first side wall; an angular portion provided between the first sidewall and the second sidewall; a recessed surface extending radially inward the second side wall and the cross-sectionally recessed arc-shaped groove portion, a recessed arc-shaped chip guide portion formed in an interface between the recessed 
Tagstrom teaches a cutting tip comprising: a flat face extending in the radial direction ( see annotated Figure 4, “extending is considered the same as applicant with at least one point of the face intersect the axis of the radial direction), 
a rake face (see annotated Figure 4) extending radially outward the flat face, the rake face comprising: a cutting edge (11, see Figure 3) formed at an outermost portion of the tip in the radial direction (see Figures 3-4), the cutting edge having recessed arc shape (see Figures 3-4);
a recessed breaker portion (10) formed radially inward the cutting edge to be located in a central portion in the width direction of the rake face (see annotated Figure 4); 
a first side wall provided on a side of the recessed breaker portion in the width direction (see annotated Figure 4);
a cross-sectionally recessed arc-shaped groove portion extending radially inside to the recessed breaker portion (see Figure 5); 
a second side wall extending radially inward the first side wall (see annotated Figure 4), the second side wall formed on said one side of the groove portion in the width direction (see annotated Figure 4); and the second side wall having are formed to have a width in the width direction wider than a width of the first side wall (see annotated Figure 4);
an angular portion provided between the first sidewall and the second sidewall (at the intersection of first and second wall, see annotated Figure 4); 

a recessed arc-shaped chip guide portion (portion of 13 on the side of the flat face divided by the dotted line, see annotated Figure 4) formed in an interface between the recessed surface and the flat surface (see annotated Figure 4), the recessed arc-shaped chip guide portion aligned with the cross- sectionally recessed arc-shaped groove portion via the recessed surface in the radial direction (see annotated Figure 4), wherein the interface between the recessed surface and the flat surface is an apex portion (there is an apex portion at least at the corner of the C shape flat face in Figure 4).

    PNG
    media_image1.png
    478
    780
    media_image1.png
    Greyscale

As discussed in Scott, the cutting tip used in milling tool can also be used in saw (abstract of Scott), therefore it would have been to one of ordinary skill in the art to modify the device of Scott to change the shaped of the saw tip, as taught by Tagstrom, in order to control the chips during cutting (abstract of Tagstrom). The resulting modified device of Scott teaches 
Regarding claim 2, modified Scott further teaches the recessed breaker portion has a concave shape (see Figure 5 of Tagstrom).
Regarding claim 3, modified Scott further teaches all elements of the current invention as set forth in claim 1 stated above.
Modified Scott fails to teach a ratio of the width of the first side walls to a blade width of the tip is within the range of 9 to 20% and the ratio of the depth of the recessed breaker portion to the width of the first side walls is within the range of 6 to 18%.
Examiner notes that chip control is depended on the size/shape of the recess and the wall (col. 3 line 16-58 and col. 3 lines 56 – col. 4 line 2 of Tagstrom), in this case a ratio of the width of the first side walls to the blade width of the tip within line recessed breaker portion and a ratio of the depth of the breaker portion to the width of the first side walls, as further taught by Tagstrom, one of ordinary skill understand that the ratio can change based on the desired amount of chip created during cutting (abstract and col. 3 lines 56 – col. 4 line 2 of Tagstrom),).
Therefore, it would have been obvious to a person of ordinary skill in the art to modify the device of modified Scott to try any ratio including the specific the ratio of the width of the first side walls to the blade width of the tip within the recessed breaker portion is within the range of 9 to 20% and the ratio of the depth of the breaker portion to the width of the first side walls is within the range of 6 to 18%, in an attempt to provide cutting tooth dimension, in order 
Regarding claim 4, modified Scott further teaches the second side wall inclines from the angular portion toward the rotational direction as the second side wall extends radially inward from the angular portion (See Figure 5 of Tagstrom).


Response to Arguments
Applicant's arguments filed 1/10/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG DONG whose telephone number is (571)270-0479.  The examiner can normally be reached on Monday - Thursday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIANG DONG/Examiner, Art Unit 3724                                                                                                                                                                                                        3/14/2022

/EVAN H MACFARLANE/Examiner, Art Unit 3724